IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 586 EAL 2015
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
            v.                          :
                                        :
                                        :
LERONE BRUNSON,                         :
                                        :
                   Respondent           :

COMMONWEALTH OF PENNSYLVANIA,           : No. 587 EAL 2015
                                        :
                   Respondent           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
            v.                          :
                                        :
                                        :
LERONE BRUNSON,                         :
                                        :
                   Petitioner           :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2015, the Commonwealth’s Petition for

Allowance of Appeal is HELD pending our disposition of Commonwealth v. Wolfe, 68

MAP 2015 and Commonwealth v. Barnes, 36 EAP 2015, and Lerone Brunson’s Petition

for Allowance of Appeal is DENIED.